
	
		II
		112th CONGRESS
		2d Session
		S. 3579
		IN THE SENATE OF THE UNITED STATES
		
			September 20, 2012
			Mr. Vitter introduced
			 the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend the Immigration and Nationality Act to make
		  voting in a Federal election by an unlawfully present alien an aggravated
		  felony and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Voter Integrity Protection
			 Act.
		2.Unlawful
			 voting
			(a)Aggravated
			 felonyParagraph (43) of section 101(a) of the Immigration and
			 Nationality Act (8 U.S.C. 1101(a)) is amended—
				(1)in subparagraph
			 (T), by striking and at the end;
				(2)in subparagraph
			 (U), by striking the period at the end and inserting a semicolon and
			 and; and
				(3)by adding at the
			 end the following:
					
						(V)an offense
				described in section 611 of title 18, United States Code, committed by an alien
				who is unlawfully present in the United
				States.
						.
				(b)Deportable
			 offenseParagraph (2) of section 237(a) of the Immigration and
			 Nationality Act (8 U.S.C. 1227(a)) is amended by adding at the end the
			 following:
				
					(G)Voting
				offensesAny alien who is unlawfully present in the United States
				and who knowingly commits a violation of section 611 of title 18, United States
				Code.
					.
			
